Case 8:18-cv-00620-JVS-JDE Document 82-3 Filed 01/03/19 Page 1 of 4 Page ID #:3082



    1    IRELL & MANELLA LLP
         Lisa S. Glasser (223406)
    2    lglasser@irell.com
         David McPhie (231520)
    3    dmcphie@irell.com
         840 Newport Center Drive, Suite 400
    4    Newport Beach, California 92660-6324
         Telephone: (949) 760-0991
    5    Facsimile: (949) 760-5200
    6    Morgan Chu (70446)
         mchu@irell.com
    7    Stephen Payne (310567)
         spayne@irell.com
    8    1800 Avenue of the Stars, Suite 900
         Los Angeles, California 90067-4276
    9    Telephone: (310) 277-1010
         Facsimile: (310) 203-7199
   10
         Attorneys for Plaintiff
   11    GLAUKOS CORPORATION
   12                           UNITED STATES DISTRICT COURT
   13                         CENTRAL DISTRICT OF CALIFORNIA
   14                                   SOUTHERN DIVISION
   15

   16 GLAUKOS CORPORATION, a                     )   Case No. 8:18-cv-00620-JVS-JDE
        Delaware Corporation,                    )
   17                                            )   DECLARATION OF STEPHEN M.
                        Plaintiff and Counter-   )   PAYNE IN SUPPORT OF
   18                   Defendant,               )
                                                 )   GLAUKOS’S MOTION TO
   19              v.                            )   COMPEL IVANTIS TO RESPOND
                                                 )   TO REQUEST FOR PRODUCTION
   20 IVANTIS, INC., a Delaware                  )
        Corporation,                             )   NOS. 27, 28, 29, 31, and 39
   21                                            )
                        Defendant and            )   [Discovery Document: Referred to
   22                   Counterclaimant.         )   Magistrate Judge John D. Early]
                                                 )
   23                                            )
                                                 )   Hearing Date: January 24, 2019
   24                                            )   Time: 10:00 a.m.
                                                 )   Location: Courtroom 6A
   25                                            )
                                                 )   Judge: Hon. John D. Early
   26                                            )
                                                 )   Discovery Cut-off: June 24, 2019
   27                                            )   Pre-trial conference: Jan. 13, 2020
                                                 )   Trial date: February 4, 2020
   28                                            )

                                                               PAYNE DECL. ISO GLAUKOS'S MOTION TO COMPEL
                                                                               (CASE NO. 8:18-cv-00620-JVS-JDE)
        10624821
Case 8:18-cv-00620-JVS-JDE Document 82-3 Filed 01/03/19 Page 2 of 4 Page ID #:3083



    1                         DECLARATION OF STEPHEN M. PAYNE
    2              I, Stephen M. Payne, declare as follows:
    3              1.    I am an attorney at Irell & Manella LLP, counsel of record for Glaukos
    4 Corporation (“Glaukos”) in the above captioned litigation. I am a member in good

    5 standing of the State Bar of California and have been admitted to practice before this

    6 Court. I have personal knowledge of the facts set forth in this Declaration and, if called

    7 as a witness, could and would testify competently to such facts under oath.

    8              2.    Attached hereto as Exhibit 1 are excerpted slides from two Ivantis
    9 presentations that Glaukos located on the Internet. At one presentation in May of 2017

   10 (Ex. 1 p. 1), Ivantis’s CEO presented a slide showing the Schlemm’s canal market as

   11 occupied solely by Glaukos’s iStent device. At a second presentation in December of

   12 2017, Ivantis presented a chart defining its target market as $164 million, an estimate

   13 of Glaukos’s 2017 revenue (Ex. 1 p. 2), while “thank[ing]” Glaukos for its “great

   14 effort” in “building this category to date.” (Ex. 2, p. 2). A transcript of the audio from

   15 the presentation is attached hereto as Exhibit 2. The slides and quote referenced

   16 herein are also available at https://ois.net/ivantis-preparing-us-commercialization-

   17 hydrus/ and https://ois.net/progress-of-ivantis-hydrus-microstent-2017/.

   18              3.    On December 19, 2018, Ivantis produced a Board of Directors
   19 presentation containing the page attached hereto as Exhibit 3 (IVNTS_0020338).

   20 Since Ivantis has designated the entire presentation as Highly Confidential and it is

   21 voluminous, Glaukos is submitting only this page with its motion.

   22                               Glaukos’s Meet and Confer Efforts
   23              4.    On October 15, 2018, counsel for Glaukos and Ivantis held a telephonic
   24 meet and confer. During the call, the parties discussed many requests including

   25 Glaukos RFP Nos. 27 and 28 and a similar Ivantis request (RFP No. 21, seeking

   26 documents “sufficient to identify all entities involved in the design, development,

   27 manufacture, fabrication, testing, installation, and/or assembly of any Glaukos

   28 Product that embodies any invention described and/or claimed in Glaukos’s Asserted

                                                                 PAYNE DECL. ISO GLAUKOS'S MOTION TO COMPEL
                                                                                 (CASE NO. 8:18-cv-00620-JVS-JDE)
        10624821                                    -1-
Case 8:18-cv-00620-JVS-JDE Document 82-3 Filed 01/03/19 Page 3 of 4 Page ID #:3084



    1 Patents.”). Glaukos suggested that the parties each produce a summary document

    2 identifying their manufacturing vendors and their geographic locations and Ivantis

    3 agreed to get back to Glaukos on the proposal. The parties also discussed RFP No.

    4 39.

    5              5.   On November 6, 2018, Glaukos served a summary document of its
    6 manufacturing vendors and locations and again requested that Ivantis comply with

    7 Glaukos RFPs No. 27 and 28.

    8              6.   Glaukos sent follow-up letters addressing, among other things, the
    9 deficiencies in RFP Nos. 27, 28, 29, 31, and 39 through letters dated November 7,

   10 December 5 and December 17, 2018. These letters are attached hereto as Exhibits

   11 4, 5, and 6. Ivantis never provided any response regarding these requests.

   12              7.   Instead of responding to any of Glaukos’s concerns, on December 17,
   13 2018, Ivantis threatened a motion to compel production with respect to certain

   14 Ivantis requests that had never been the subject of meet and confer (they were served

   15 after the only meet and confer, which took place on October 15). Glaukos responded

   16 on December 18, 2018, notifying Ivantis counsel of the requirement under the Local

   17 Rules to participate in a conference of counsel, and providing availability for a meet

   18 and confer on Ivantis’s request as well as on the still-outstanding issues regarding

   19 Glaukos RFP Nos. 27, 28, 29, 31, and 39. A copy of Glaukos’s December 18 email

   20 is attached as Exhibit 7.

   21              8.   The Parties met and conferred telephonically regarding Glaukos RFPs
   22 No. 27, 28, 29, 31, and 39 on December 20, 2018. The parties’ positions expressed

   23 during the meet and confer are addressed in the Joint Stipulation Regarding

   24 Glaukos’s Motion to Compel.

   25              9.   Patent Local Rule 3-8 Damages Contentions are due on January 14,
   26 2019, pursuant to Judge Selna’s Scheduling Order and agreement of the parties.

   27 Ivantis’s failure to produce the documents subject to this motion is impairing

   28

                                                                 PAYNE DECL. ISO GLAUKOS'S MOTION TO COMPEL
                                                                                 (CASE NO. 8:18-cv-00620-JVS-JDE)
        10624821                                   -2-
Case 8:18-cv-00620-JVS-JDE Document 82-3 Filed 01/03/19 Page 4 of 4 Page ID #:3085



    1 Glaukos’s ability to quantify its damages and to take follow-up discovery regarding

    2 the scope of Ivantis’s infringement and Glaukos’s damages therefrom.

    3              Executed on January 3, 2019, at Los Angeles, California.
    4              I declare under penalty of perjury under the laws of the United States of
    5 America that the foregoing is true and correct.

    6

    7

    8                                                            P
    9                                                                Stephen M. Payne
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                   PAYNE DECL. ISO GLAUKOS'S MOTION TO COMPEL
                                                                                   (CASE NO. 8:18-cv-00620-JVS-JDE)
        10624821                                     -3-
